HODGES, Chief Justice.
The defendant-appellant, Frank P. Romero, appeals the trial court’s judgment denying his post-conviction Crim.P. 35 motion. He argues that he is entitled to be resen-tenced under the 1977 version of the amendatory legislation of H.B. 1589, Colo. Sess.Laws 1977, ch. 216, at 861. Specifically, the appellant asserts that the Governor’s action to delay the effective date of this legislation constituted lawmaking by the executive branch in violation of the separation of powers doctrine, and therefore the bill became effective without delay on July 1, 1978. This argument was rejected in People v. McKenna, Colo., 611 P.2d 574 (1980), which has consistently been upheld. E. g., People v. Lopez, Colo., 624 P.2d 1301 (1981); People v. Scott, Colo., 615 P.2d 35 (1980); People v. Cunningham, Colo., 614 P.2d 886 (1980); People v. Foster, Colo., 615 *661P.2d 652 (1980); People v. Cameron, Colo., 613 P.2d 1312 (1980); People v. Triggs, Colo., 613 P.2d 317 (1980); People v. Warren, Colo., 612 P.2d 1124 (1980).
The judgment is affirmed.